Citation Nr: 0824788	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-22 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a low back strain with 
disc desiccation, L3-4, and bulging discs of the lumbar 
spine, evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  The veteran, who had 
active service from January 1974 to January 1976, appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  


FINDING OF FACT

The veteran's low back disability does not manifest 
unfavorable ankylosis of the entire thoracolumbar spine, and 
was not productive of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back strain with disc desiccation, L3-4, and bulging 
discs of the lumbar spine have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in May 2004, August 2004, March 2006, and August 2006.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a Veterans Service Organization (VSO) recognized by the VA, 
specifically the Texas Veterans Commission, and the Board 
presumes that the veteran's representatives have a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.

In addition, the veteran and his VSO representative were 
provided copies of the Statement of the Case by the RO, which 
the Board notes contained a list of all evidence considered, 
a summary of adjudicative actions, included all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion, all of this demonstrates 
actual knowledge on the part of the veteran and his 
representatives of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that the evaluation assigned 
for his low back disability does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

By way of background, a rating decision dated in September 
1993 granted service connection for a low back strain and 
assigned a 10 percent evaluation under Diagnostic Code 5295.  
The 10 percent evaluation remained in effect until a rating 
decision, dated in June 2004, increased the evaluation to 40 
percent under Diagnostic Code 5237.  A rating decision in 
January 2005 recharacterized the disability as a low back 
strain with disc desiccation, L3-4, and bulging discs of the 
lumbar spine and continued the 40 percent evaluation under 
Diagnostic Codes 5243-5237.  

Under Diagnostic Code 5237 pertaining to a lumbosacral 
strain, the disability is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine. Under the 
Diagnostic Code currently in use for evaluating degenerative 
disc disease, specifically, Diagnostic Code 5243 for 
intervertebral disc syndrome, the disability is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of disease or 
injury.  Under this formula, a 40 percent evaluation is for 
assignment with evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Nix v. Brown, 4 
Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is also defined as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996).

Under the Formula for Rating Intervertebral Disc Syndrome, a 
40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks during the past 12 months.  The 
next higher 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  An incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.

The veteran submitted his claim for an increased rating for 
his lower back strain in April 2004.  On a VA Form 21-4142, 
also submitted in April 2004, the veteran stated that he had 
lived with pain ever since he was hurt in the Army in 1975.  
He asserted that he could not walk, stand, sit, or sleep due 
to disability.  However, because the condition was labeled a 
lower back sprain, he believed that the VA was denying 
responsibility.  

A June 2004 VA spine examination documented that the veteran 
stated that he had lower back pain and left leg pain ever 
since an in-service injury.  The examination noted revealed 
tenderness to palpation of L4 to S1 in the midline and 
paraspinous muscles.  Tenderness was also noted in both 
sacroiliac joints and both buttocks.  No muscle spasms were 
noted.  A straight leg raise test was negative to 90 degrees, 
bilaterally. The range of motion findings were as follows: 0 
to 30 degrees of flexion, 0 to 5 degrees of extension, 0 to 
10 degrees of bilateral bend, and 0 to 20 degrees of 
bilateral rotation. The veteran had pain and lack of 
endurance of the lumbar spine. The diagnosis was chronic low 
back pain with radiation down the left lower extremity.  

Subsequently, in accordance with the rating criteria under 
Diagnostic Code 5237, a June 2004 rating decision increased 
the evaluation for the veteran's low back strain from 10 
percent to 40 percent based on the findings of the 
examination.

In October 2004, the veteran submitted lay statements written 
by himself, his wife, and acquaintances.  These statements 
included personal accounts regarding the veteran's disorders, 
including his lower back strain, and the difficulty they 
created for him at work and in his daily life.  In his 
statement, the veteran stated that he has lived with leg and 
hip pain that has gotten worse as the years passed.  He 
stated his belief that the VA's wording of his disorder has 
hurt his case.  

A December 2004 VA pain management history and physical 
record indicates that the veteran reported pain in his lower 
back radiating down his legs.  He stated that his pain score 
was approximately 8 on a scale of 10 all of the time.  An MRI 
of the lumbar spine showed mild bilateral facet hypertrophy 
at multiple levels of the lumbar spine and broad-based disc 
bulges at L3-4, L4-5, and L5-s1.  The bulge at L5-s1 was 
impinging upon the L5 nerve root.  The assessment was chronic 
low back pain and left lower extremity radicular pain 
secondary to degenerative disc disease.  

A January 2005 rating decision continued the 40 percent 
rating, but recharacterized the disability under Diagnostic 
Codes 5243-5237 as a low back strain with disc desiccation, 
L3-4, and bulging disks of the lumbar spine.  The RO stated 
that the higher rating was not assigned because there was no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  In the same decision, the RO granted the veteran's 
claim for service connection for radiculopathy of the left 
lower extremity, secondary to the service-connected back 
disability.  In its determination, the RO rated the 
radiculopathy at 10 percent disabling.  

On a July 2005 VA Form 9, the veteran indicated his belief 
that he had unfavorable ankylosis of the entire thoracolumbar 
spine.  He asserted that constant pain made most of his daily 
activities very difficult and limited his life.  

A July 2005 VA pain management record found some midline 
point tenderness in the lower lumbar region with no facet 
tenderness on palpation and a full range of motion in the 
lumbar spine.  An MRI of the lumbar spine showed bilateral 
facet hypertrophy, multiple levels, and broad-based disc 
bulge at L3-L4, L4-L5, and L5-S1.  The bulge at the L5-S1 
nerve root made contact with the left S1 nerve root.  The 
assessment was chronic low back pain and left lower extremity 
radiculopathy secondary to degenerative nerve disease.

The September 2005 VA spinal examination indicated that the 
veteran noted having moderate stiffness and spasms in his 
lower back.  He stated that he was feeling moderate, frequent 
pain in his lower back, radiating from there through his left 
lower extremity.  The veteran said that he had experienced 
two incapacitating episodes, each lasting three days.  The 
objective examination of the veteran's lumbar sacrospinalis 
indicated mild bilateral spasms, moderate bilateral pain with 
motion, and moderate bilateral tenderness.  No atrophy, 
guarding, or weakness was found.  The range of active motion 
findings were as follows: 0 to 45 degrees of flexion with 
pain from 0 to 45 degrees, 0 to 10 degrees of extension with 
pain from 0 to 10 degrees, 0 to 10 degrees of bilateral 
flexion with pain from 0 to 10 degrees, and 0 to 10 degrees 
of bilateral rotation with pain from 0 to 10 degrees.  The 
range of passive motion findings were as follows: 0 to 90 
degrees of flexion with pain from 0 to 90 degrees, 0 to 30 
degrees of extension with pain from 0 to 30 degrees, 0 to 30 
degrees of bilateral flexion with pain from 0 to 30 degrees, 
and 0 to 30 degrees of bilateral rotation with pain from 0 to 
30 degrees.  The examiner found no additional loss of motion 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The examiner's diagnosis was lower back pain with 
left lower extremity radiculopathy.  The examiner found that 
the disorders would have severe effects on chores and 
shopping; prevent exercise, sports, and recreation; have a 
moderate effect on traveling; and mild effects on bathing, 
dressing, toileting, and grooming.  

A September 2005 VA medical record reported that the 
veteran's range of motion had decreased to approximately 20 
degrees of flexion.  Extension was five degrees and limited 
by pain.  The veteran had bilateral paraspinal tenderness in 
L3-S1 left greater than right.  The assessment was chronic 
low back pain and left lower extremity pain secondary to 
degenerative disk disease with a left S1 nerve root contact.

A March 2006 rating decision increased the evaluation for the 
veteran's radiculopathy of the left lower extremity from 10 
percent to 20 percent.  

A February 2007 VA examination reported normal curvature of 
the thoracolumbar spine without increased kyphosis or 
lordosis.  The impression of the examination was degenerative 
disc disease of the cervical, thoracic and lumbar spine; and 
no clinical evidence of right lower extremity radiculopathy.  
6 out of 8 Waddell's signs were present.  The examiner stated 
in his opinion that these newly diagnosed conditions were 
less likely than not a result of the veteran's service-
connected lumbar strain.  The examiner stated that no 
credible peer-reviewed studies supported the contention that 
degenerative changes in the lumbar spine may induce similar 
changes in the non-immediately adjacent cervical or thoracic 
spine.  

A May 2007 VA medical record indicates that the veteran 
sought assistance for neck and back pain.  The examiner noted 
that he was alert and oriented, walking with the assistance 
of a cane, and was not in acute distress.  His assessment was 
cervicalgia secondary to degenerative disc disease; cord 
contact secondary to central canal stenosis; T6, T7 dermatoma 
distribution of neuralgia previously responded to nerve 
block; and chronic low back pain secondary to lumbar 
degenerative disease.  

An August 2007 VA cardiology medical record noted the 
veteran's comments about being severely limited by chronic 
low pack and leg pains.  

A September 2007 rating decision denied the veteran's claims 
for service connection for degenerative disc disease of the 
thoracic and cervical spines as secondary to the service 
connected lower back strain, and for service connection for 
right lower extremity neuropathy of the right lower extremity 
as secondary to the service connected radiculopathy of the 
left lower extremity.  In making their determination, the RO 
relied on the medical evidence in the record, specifically 
the February 2007 VA examination.  In the same decision, the 
RO also reevaluated the rating for the veteran's service-
connected radiculopathy of the left lower extremity, changing 
it from 20 percent to 10 percent disabling.  

October 2007 VA medical records indicated that the veteran, 
on two occasions, having been hospitalized for matters not 
related to his back disorder, became upset and left the 
hospital because he was not getting what he believed to be 
sufficient medications for his back pain.  

At the May 2008 hearing before the Board, the veteran stated 
that he could not sit more than 15 minutes due to his back 
condition.  He also described muscle spasms so great that he 
could not sleep.  He stated that he could only walk 100 to 
150 feet before having to stop and rest due to the pain.  He 
said that he had been self-employed up until approximately 
2004 when he had to close his business building wooden 
mantels for homebuilders because he couldn't work anymore.  
Although the business involved physical construction, the 
veteran stated that his job was primarily to find and bid 
jobs.  The veteran said that he had not been prescribed bed 
rest by any medical personnel within the past two years.  The 
veteran was going to school to become a teacher and stated 
that his back condition made it difficult.

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to an evaluation in excess of 
40 percent for the veteran's low back disability.  The 
treatment reports and VA examinations that comprise the 
medical record in this matter contain have consistently shown 
that the veteran has motion of his lumbar spine and those 
records contain no report any ankylosis of the entire 
thoracolumbar spine, as required for a higher rating under 
Diagnostic Code 5237.  During the veteran's latest 
examination, even with pain, the veteran showed flexion of 20 
degrees.  In addition, he testified that he voluntarily is 
not taking pain medications in order to alleviate the pain.  
While the medical evidence indicates that the veteran has 
additional spine disorders, specifically degenerative disc 
disease of the cervical and thoracic spines, those disorders 
were found to be not related to the veteran's service 
connected disability in a September 2007 rating decision.  
The Board also notes that the veteran is being compensated 
separated for the service-connected left lower leg 
radiculopathy.  In addition, the veteran has not experienced 
incapacitating episodes, wherein bed rest was prescribed by a 
treating physician, having a total duration of 6 weeks during 
the past 12 months, as required for a rating of 60 percent 
under Diagnostic Code 5243.  As such, a preponderance of the 
evidence of the record indicates currently assigned 40 
percent rating is proper considering the veteran's 
symptomatology.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the veteran's limitation of flexion in his 
low back is clearly accounted for in Diagnostic Code 5237, 
which compensates for limitations of flexion with or without 
pain due to a lumbosacral strain.  The Board finds a 40 
degree rating adequately addresses the veteran's symptoms.  
As such, the Board finds that the diagnostic code for the 
veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.  

From his testimony before the Board, the veteran obviously 
believes that the service-connected lower back strain led to 
his other back disorders.  In part, the veteran seems to 
suggest this as a reason that he should be compensated at a 
higher rate for the single disorder at issue in this appeal.  
However, as a layman, the veteran is not competent to give 
evidence as to a matter requiring medical expertise, such as 
the etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because this issue is not 
before the Board, the Board must decided this appeal based on 
the September 2007 rating decision that found that the 
veteran's other spine disorders were not service-connected.  
As such, the Board must decide this case based solely on the 
evidence regarding the veteran's lower back strain.  From the 
evidence of the record, the Board finds that the current 40 
percent rating adequately compensates the veteran for the 
limitation on flexion with pain in his back due to the 
service-connected low back disability.  As such, the Board 
finds that an increased rating for the veteran's low back 
disability is not warranted.  



ORDER

An evaluation in excess of 40 percent for a low back strain 
with disc desiccation, L3-4, and bulging discs of the lumbar 
spine, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


